Citation Nr: 1609148	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Evaluation of degenerative joint disease of the right shoulder, rated as 10 percent disabling.

2.  Evaluation of degenerative joint disease of the right elbow, rated as 10 percent disabling.

3.  Evaluation of degenerative disc disease of the cervical spine, rated as 10 percent disabling.

4.  Evaluation of degenerative disc disease of the lumbar spine, rated as noncompensable.

5.  Evaluation of adjustment disorder with depressed mood, rated as 50 percent disabling.

6.  Entitlement to an effective date prior to March 21, 2012 for the grant of service connection for adjustment disorder with depressed mood.

7.  Entitlement to service connection for arthritis of multiple joints.

8.  Entitlement to service connection for gout.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for a cataract of the left eye.

11.  Entitlement to service connection for left ear hearing loss disability.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a prostate disorder.

14.  Entitlement to service connection for diabetes mellitus.

15.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from April 1967 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The issues of entitlement to an increased disability rating for adjustment disorder with depressed mood and to TDIU, as well as the issues of entitlement to service connection for gout, a foot disorder, a prostate disorder, diabetes mellitus, and arthritis of the multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative joint disease of the right (dominant) shoulder is manifested by pain.  Functional use of the arm above shoulder level is retained.

2.  Degenerative joint disease of the right (dominant) elbow is not productive of limitation of motion or pain on motion.  

3.  Degenerative disc disease of the cervical spine strain is manifested by pain, without spasm, abnormal gait, or abnormal spinal contour.  The combined range of motion of the cervical spine is greater than 170 degrees.  Forward flexion is greater than 40 degrees.

4.  Degenerative disc disease of the lumbar spine is manifested by pain, without spasm, abnormal gait, or abnormal spinal contour.  The combined range of motion of the thoracolumbar spine is greater than 120 degrees.  Forward flexion is greater than 60 degrees.

5.  On March 21, 2012, the RO received a claim of entitlement to service connection for depression from the Veteran.

6.  Hypertension was not manifest during service or within one year of separation.  Hypertension is not attributable to service.

7.  A cataract of the left eye was not manifest during service and is not attributable to service.

8.  Left ear hearing loss disability is attributable to service.


CONCLUSIONS OF LAW

1.   The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right (dominant) shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right (dominant) elbow are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5207 (2015).

3.  The criteria for a disability rating higher than 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for a disability rating of 10 percent, but no higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  The criteria for an effective date prior to March 21, 2012, for the grant of service connection for an adjustment disorder with depressed mood are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

6.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  A cataract of the left eye was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  Left ear hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  

The Veteran was also afforded VA examinations responsive to the claims for service connection of hypertension, a cataract of the left eye, and left ear hearing loss disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


Degenerative Joint Disease of the Right Shoulder and Elbow

The Veteran is currently rated for his degenerative joint disease of the right shoulder and right elbow pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5201 and 5003-5207, respectively.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations.

Right Shoulder

The appropriate diagnostic code for the shoulder joint is Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2015). 

In this case, documents of record establish that the Veteran is right handed; the Veteran reported that his dominant hand is his right hand at the July 2012 and October 2014 VA examinations.  See 38 C.F.R. § 4.69 (2015).

The current evaluation contemplates pain on motion.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion to shoulder level.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board finds that the Veteran's disability picture more nearly approximates the criteria for the current, 10 percent disability rating for degenerative joint disease of the right shoulder.  According to the December 2011 VA examination report, the Veteran had range of motion to at least 180 degrees flexion and abduction, and external and internal rotation to 90 degrees.  At the July 2012 VA examination, he had range of motion to at least 180 degrees flexion and abduction.  Most recently, at the October 2014 and August 2015 VA examinations, he had had range of motion to at least 180 degrees flexion and abduction, external rotation to 45 degrees, and internal rotation to 90 degrees.  Although the Veteran had pain on motion, the fact that he had pain does not warrant a higher evaluation unless that pain actually limits motion or functional use.  Here, the lay and medical evidence establishes that he retained functional use above the shoulder level.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent.   

Right Elbow

The appropriate diagnostic codes for the elbow joint are DCs 5206 and 5207, applicable to limitation of flexion and extension of the elbow, respectively.  Under DC 5206, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of flexion to 100 degrees.  Under DC 5207, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of extension to either 45 or 60 degrees.  For a higher, 20 percent disability evaluation, there must be limitation of forearm flexion to 90 degrees (DC 5206), or limitation of forearm extension to 75 degrees (DC5207).  See 38 C.F.R. § 4.71a , Diagnostic Codes 5206-5207.

The Board finds that the Veteran's disability picture more nearly approximates the criteria for the current, 10 percent disability rating for degenerative joint disease of the right elbow.  According to the December 2011 VA examination report, the Veteran had range of motion to 160 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 85 degrees.  At the July 2012 VA examination, he had range of motion to at least 145 degrees flexion and full extension.  Most recently, at the October 2014 VA examination, he had range of motion to at least 145 degrees flexion, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees.  Although the Veteran had pain on motion, the fact that he had pain does not warrant a higher evaluation unless that pain actually limits motion or functional use.  Here, the lay and medical evidence establishes that he retained full functional motion of the right elbow.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent.   

Degenerative Disc Disease of the Cervical Spine and Lumbar Spine

The Veteran's degenerative disc disease of the cervical spine and lumbar spine are rated as 10 percent disabling and noncompensable, respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The evaluations contemplate pain on motion.  The evaluations are also consistent with limitation of motion of the cervical spine to greater than 30 degrees and limitation of motion of the lumbar spine greater than 60 degrees. 

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.


Chronic Cervical Strain 

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  

The Board finds that the weight of the evidence demonstrates that the Veteran's degenerative disc disease of the cervical spine most closely approximates the criteria for the currently assigned 10 percent disability rating.  At the August 2011 VA examination, the Veteran had flexion to 45 degrees, extension to 40 degrees, with lateral flexion to 45 degrees bilaterally and lateral rotation to 80 degrees bilaterally, without additional loss of motion on repetitive use.  At the July 2012 VA examination, the Veteran had forward flexion to 45 degrees and extension to 45 degrees, with lateral flexion to 35 degrees (right) and 45 degrees (left), as well as lateral rotation to 90 degrees bilaterally.  VA treatment records for the intervening period do not provide range of motion.  At both examinations, the Veteran had pain on motion, but without spasm, guarding, or tenderness.  There was no weakness, decreased strength, or decreased reflexes; there was no abnormal gait or spinal contour as a result of his degenerative disc disease of the cervical spine.  Thus, applying the facts to the criteria set forth above, the Veteran is not entitled to a disability rating in excess of 10 percent evaluation for his service-connected degenerative disc disease of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.59.

The Board finds that the criteria for a disability rating of 20 percent have not been met or more nearly approximated for any part of the rating period on appeal. The evidence shows that the Veteran experiences forward flexion of the cervical spine is better than 30 degrees, and there is no evidence of ankylosis of the cervical spine.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that he is functionally limited to 30 degrees or less of flexion. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.   To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the August 2011 and July 2012 VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Board also notes that the Veteran's degenerative disc disease of the cervical spine has not been productive of incapacitating episodes for either rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is separately evaluated for his neurological deficits of his right upper extremity.  There is no objective evidence demonstrating that the Veteran experiences any neurologic symptomatology of the left upper extremity.  

Chronic Lumbar Strain 

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's degenerative disc disease of the lumbar spine most closely approximates the rating criteria for a 10 percent disability evaluation.  At the August 2011 VA examination, the Veteran had flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  At the July 2012 VA examination, he had flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  He did not have additional loss of motion on repetitive use at either examination.  The Board points out that the Veteran's range of motion for the thoracolumbar spine is 240 degrees, and that a 10 percent disability evaluation states that range of motion should not exceed 235 degrees, but acknowledges that VA examination reports show pain.  Nevertheless, the August 2011 and July 2012 VA examinations did not show tenderness, spasm, guarding, or abnormal gait.  The VA examination reports indicated that there was pain on motion, but without weakness or atrophy; strength and reflex testing was normal.   There was also no evidence of postural abnormalities or abnormalities of the musculature of the spine.  VA treatment records for the intervening period do not include range of motion findings.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a rating of 10 percent, but no higher, for his service-connected degenerative disc disease of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 20 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine that is better than 60 degrees.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that he is functionally limited to 60 degrees or less.  He does not experience incontinence or  bowel complaints as a result of his degenerative disc disease of the lumbar spine.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during either of the rating periods on appeal.  The examination reports expressly stated that there was no evidence of deformity.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  See Mitchell, supra.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the 10 percent disability rating.  

The evidence also shows that the Veteran's degenerative disc disease of the lumbar spine has not been productive of incapacitating episodes for either rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The neurological examinations at these examinations did not show decreased strength or sensation in any of the extremities due to his service-connected degenerative disc disease of the lumbar spine.  As the Veteran does not have any neurological deficits, it is not for consideration here.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right elbow, right shoulder, cervical spine, and lumbar spine disorders are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, which was clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected disabilities on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).  

The Veteran seeks an effective date earlier than March 21, 2012 for entitlement to service connection for an adjustment disorder with depressed mood.

Based on a careful review of the record, the Board finds that a claim for service connection for an adjustment disorder with depressed mood was not received by VA prior to March 21, 2012.

The Veteran was discharged from service in November 1978.  He did not file a claim for service-connected compensation until January 28, 2010; at that time, he claimed entitlement to service connection for a right shoulder disorder.  On September 3, 2010, the RO received a VA Form 21-526, wherein the Veteran claimed entitlement to service connection for a right shoulder disorder, ulnar nerve damage of the right upper extremity, a right elbow disorder, left ear hearing loss, a left eye disorder, tinnitus, and major arthritis.  In a separate, undated statement, the Veteran claimed entitlement to service connection for the right ulnar nerve, right elbow, right shoulder, a neck disorder, a back disorder, diabetes mellitus, gout, and a foot disorder.  On March 21, 2012 the Veteran submitted a statement indicating that he was filing informal claims of entitlement to service connection of depression and entitlement to TDIU.

In this case, the Veteran separated from service in 1978.  Because he did not file a claim until more than one year after 1978, the exception found at 38 U.S.C.A. § 5110(b) is not applicable.  As there was no communication or submission of evidence from the Veteran evincing intent to apply for entitlement to service connection for a psychiatric disorder prior to March 21, 2012, an earlier effective date is not warranted.  The Board points out that, to the contrary, there are no earlier communications pertaining to the service-connected adjustment disorder with depressed mood; in multiple claims prior to March 21, 2012, the Veteran made no mention of any psychiatric symptomatology.  Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.   

In addition, entitlement to service connection for adjustment disorder with depressed mood was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis.  

Therefore, under the laws and regulations pertaining to effective dates, March 21, 2012 is the appropriate effective date for the grant of entitlement to entitlement to service connection for adjustment disorder with depressed mood.   

The preponderance of the evidence is against an effective date prior to March 21, 2012 for the grant of entitlement to service connection of adjustment disorder with depressed mood, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1991).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension and organic diseases of the central nervous system are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Left Ear Hearing Loss Disability 

The Veteran's DD Form 214 reflects that his military occupational specialty was an air traffic control, radar technician/repairman.  As previously noted, the Veteran does not assert that he was in combat, nor are service personnel records reflective of such.  Nonetheless, the Veteran reported in-service noise exposure.  The Board notes that the Veteran is currently service-connected for tinnitus; although the VA examiner found that the etiology of the Veteran's tinnitus was unknown, the VA examiner noted that one possible etiology was the Veteran's in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

Regarding left ear loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his August 2011 VA audiological examination confirms that he has sufficient hearing loss in his left ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Additionally, the Veteran has credibly stated that he experienced decreased hearing of the left ear since his service, and that he did not have any significant post-service occupational or recreational noise exposure.  

The Veteran's competent and credible statements thus support a nexus between his current left ear hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The evidence weighing against the claim is the August 2011 VA examiner's negative nexus opinion.  As to this negative nexus opinion, Board finds that it is inadequate and lacking in probative value, as the examiner relied on the Veteran's minimal threshold shift from entrance to separation, and the lack of hearing loss for VA disability purposes at separation, in finding that the Veteran's left ear hearing loss is not related to service.  The VA examiner disregarded the Veteran's lay statements of continuity and lack of noise exposure since service.  In opining that the Veteran's left ear hearing loss was not due to his military noise exposure, the examiner did not provide a rationale other than a lack of a threshold change during service, despite in-service noise exposure and confirmation via audiological testing that the Veteran had current left ear  hearing loss disability.  

As previously discussed, the Veteran credibly reported a history of decreased left ear hearing in the years since service.  The August 2011 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of decreased hearing during service or his documented history of noise exposure in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In this regard, the Board points out that the VA examiner did not explain how the Veteran's now service-connected tinnitus could possibly be due to in-service noise exposure, but his sensorineural hearing loss was not related to in-service noise exposure.  

Moreover, the Board reiterates that the absence of evidence of left ear hearing loss at separation is not determinative as to whether his left ear hearing loss disability is related to his military service and does not preclude service connection in this case.  Sensorineural hearing loss is associated with noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's left ear hearing loss disability is at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Eye Cataract

Based on the evidence of record, the Veteran's claim of service connection for a left eye cataract must be denied.

The Board acknowledges that that Veteran had defective vision, corrected by glasses, during his active service; service treatment records reflect the presence of a myopic refractive error.  However, the Veteran's service treatment records do not reflect that the Veteran was diagnosed with or treated for any eye conditions during service.  Likewise, at his separation examination, ophthalmologic evaluation, ocular motility, and clinical evaluation of the Veteran's pupils was normal.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed left eye cataract during service.  38 C.F.R. § 3.303(b).

The weight of the evidence reflects that the Veteran's left eye cataract is unrelated to his active duty.  There is no probative evidence that the Veteran's left eye cataract is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a left eye cataract prior to 2011.  Moreover, the August 2011 VA examination report clearly concluded that the Veteran's left eye cataract was age-related and thus, not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board notes that refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability; no such superimposed disease or injury is shown here.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his left eye cataract.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the August 2011 VA examination report and the clinical evidence of record.  VA treatment records do not reflect any relationship between the Veteran's service and his left eye cataract.  The August 2011 VA examination report, which determined that the Veteran's left eye cataract is age-related, and not related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's left eye cataract is related to his service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board is aware of an allegation of radiation exposure during service.  However, the medical evidence does not show that he has posterior subacute cataracts; the Veteran's left eye cataract is an age-related nuclear cataract.  In the absence of evidence of a radiation related disability, further development for radiation exposure is not warranted with regard to this claim.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a left eye cataract.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Hypertension 

Based on the evidence of record, the Veteran's claim of service connection for hypertension must be denied.

Here, no hypertension was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed hypertension during service or within one year of separation.  38 C.F.R. § 3.303(b).

The weight of the evidence reflects that the Veteran's hypertension is unrelated to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of hypertension prior to 2009.  The December 2011 VA examination report clearly concluded that the Veteran's hypertension was less likely than not related to the Veteran's service.  According to the December 2011 VA examiner, the Veteran's hypertension is not likely to be related to his service given the extensive passage of time between service and his diagnosis with hypertension.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the December 2011 VA examination report and the clinical evidence of record.  The VA examiner's opinion, determining that the Veteran's hypertension is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the opinion of the VA examiner was specific, and well-reasoned.  The VA examiner found that the Veteran's current hypertension did not have onset during service and was unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's hypertension is related to service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right shoulder is denied. 

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right elbow is denied. 

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied. 

Entitlement to a 10 percent disability evaluation degenerative disc disease of the lumbar spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

The claim of entitlement to an earlier effective date for the grant of entitlement to service connection of adjustment disorder with depressed mood is denied.

Service connection for left ear hearing loss disability is granted.

Service connection for hypertension is denied.

Service connection for a left eye cataract is denied.


REMAND

The Veteran asserts that his arthritis is related to his active service, including possible ionizing radiation exposure while working as a radar technician during service. The Board observes that a search of the National Personnel Records Center reflects that there is no DD Form 1141 or other record of exposure to radiation with regard to the Veteran.  As such, the Veteran's specific amount exposure of radiation, if any, cannot be determined.   

The Veteran has not been afforded VA examinations as to his claims for service connection of diabetes mellitus, gout, arthritis of multiple joints, and a prostate disorder.  The Board observes that the Veteran was afforded a VA examination regarding his feet, which reflects a diagnosis of degenerative joint disease of the feet; however, no etiology opinion was provided.  The Veteran asserts that his current disorders are related to his service.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claims for service connection of diabetes mellitus, gout, arthritis of multiple joints, and a prostate disorder; an etiology opinion should be provided regarding the claim of service connection for degenerative joint disease of the feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran asserts that the symptoms of his service-connected adjustment disorder with depressed mood are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in July 2012, in connection with his claim for service connection, and that he has not been provided an examination which considers the severity of his adjustment disorder with depressed mood.  The Board acknowledges that the Veteran submitted a private psychiatric evaluation; however, that evaluation is dated June 2013.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected adjustment disorder with depressed mood on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The TDIU claim is part and parcel of an increased rating claim being referred to the RO, and vice versa.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that additional development is required as to the Veteran's claim for an increased disability rating for his service-connected adjustment disorder with depressed mood, as well as the Veteran's claims for service connection of diabetes mellitus, gout, arthritis of multiple joints, degenerative joint disease of the feet, and a prostate disorder, the Board finds that a decision on the TDIU issue must be deferred to allow the RO the opportunity to adjudicate these claims.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of any prostate disorder, gout, and diabetes mellitus which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current prostate disorder, gout, and/or diabetes mellitus were caused or aggravated by an event or injury during his service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any degenerative joint disease of the feet and arthritis of multiple joints that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current degenerative joint disease of the feet and/or arthritis of multiple joints is related to any event or injury during service, including any possible ionizing radiation exposure due to the Veteran's work as a radar technician.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

4.  The AOJ must recognize that there has been a grant of service connection for arthritis under diagnostic code 5003.  The AOJ must determine if the arthritis in other joints is a subsequent manifestation of the already service-connected arthritis under Diagnostic Code 5003. 

5.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected adjustment disorder with depressed mood.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

6.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


